   Case 1:19-cv-00563-DKW-RT Document 9 Filed 11/05/19 Page 1 of 1                                                          PageID #: 40


AO 440 (Rcv. l2l09) Summons in a Civil Action @agc 2)

 Civil Action No. 1:19-cv-00563 RT

                                                       PROOF OF SERVICE
                       (This section should not beftled with the coutt unless rcquired by Fed. R. civ. p. a
                                                                                                                                @
          This summons for         fuame of individual and title, if any)           wa,ii          n,                                              lac
 was received by       me   on(date) /OA                 t   /tz
          f,   I personally served the summons on the individual at              (place)

                                                                                           on   (date)                          ;or
          il   I left the summons      at the individual's residence or usual place of abod e with (name)

                                                                    , a person ofsuitable age and discretion who resides there,
          on (date)                                , and mailed a copy to the individual's last known address; or

         V     I served the summon s on (name           of individuat)         rfir/al/                           //       c. E.o.       , who is
          designated by law to accept service ofprocess on behalf of                (name of organization)
                                                                                                                         w4ii
                              J "[ttc           q,t                      /la                                                    ;or
                                                                                                                                h2.
         fl    I returned the summons unexecuted                                                                                              or

         D     Other   (specrfu)




         My fees are $                            for travel and $                         for services, for a total of$              0.00


         I declare under penalty of perjury that this information is true.



Date:          NOv-12019
                                                                                                  Server's signature
                                                                                            Jocinto Conosco
                                                                                                CivllProcess Server
                                                                                                Printed name and title

                                                                                     550 Halekauwila St., Ste" 302
                                                                                     Honolulu, Hl 96813
                                                                                     Tel: (B0B) 521-s800
                                                                                                   Server's address


Additional information regarding attempted service, etc
